 



Exhibit 10.15
POLYONE SUPPLEMENTAL RETIREMENT BENEFIT PLAN
(As Amended and Restated Effective December 31, 2007)
PolyOne Corporation does hereby amend and completely restate the PolyOne
Supplemental Retirement Benefit Plan on the terms and conditions described
herein. This restatement, to the extent it accurately sets forth the intended
provisions regarding deferral elections in the first sentence of Section 4, is
effective as of January 1, 2004, the original effective date of adoption of the
Plan. In all other respects, this restatement is effective as of December 31,
2007.
SECTION 1. PURPOSE OF PLAN
The purpose of the Plan is to provide for certain employees the benefits they
would have received under the Retirement Plan but for (i) the dollar limitation
on Compensation taken into account under the Retirement Plan as a result of
Section 401(a)(17) of the Code, (ii) the limitations imposed under Section 415
of the Code, and (iii) the limitations under Sections 402(g), 401(k)(3), 401(m)
and 414(v) of the Code. The Plan is intended to qualify as an unfunded, deferred
compensation plan for a select group of management or highly compensated
employees under ERISA. This Plan is expected to encourage the continued
employment of the participating employees whose management and individual
performance are largely responsible for the success of the Employer and to
facilitate the recruiting of key management and highly compensated employees
required for the continued growth and profitability of the Employer.
SECTION 2. DEFINITIONS

2.1   “Administrator” means the Retirement Plan Committee appointed by the
Board.   2.2   “Beneficiary” means the person or entity determined to be a
Participant’s beneficiary pursuant to Section 13.   2.3   “Board” means the
board of directors of PolyOne Corporation.   2.4   “Code” means the Internal
Revenue Code of 1986, as amended from time to time.   2.5   “Compensation” shall
have the meaning set forth in the Retirement Plan, without regard to the limit
contained in Section 401(a)(17) of the Code.   2.6   “Employer” shall mean
PolyOne Corporation and each other affiliate (within the meaning of
Sections 414(b), (c) and (m) of the Code), employees of which are selected to
participate in the Plan.   2.7   “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time.   2.8   “Participant” means
an employee or former employee of the Employer who is eligible to

 



--------------------------------------------------------------------------------



 



    participate in the Plan pursuant to Section 3.   2.9   “Plan” means the
PolyOne Supplemental Retirement Benefit Plan, as set forth herein and as amended
from time to time.   2.10   “Plan Year” shall mean June 1, 2003 to December 31,
2003 and thereafter, the calendar year.   2.11   “Retirement Plan” means the
PolyOne Retirement Savings Plan, as amended from time to time.   2.12  
“Termination Date” means the date on which the Participant incurs a “separation
from service” from the Employer within the meaning of Section 409A of the Code.

SECTION 3. ELIGIBLE EMPLOYEES
For Plan Years commencing prior to January 1, 2005, the Board shall determine
which management employees and highly compensated employees of the Employer
shall be eligible to participate in the Plan. For Plan Years commencing on or
after January 1, 2005, each management employee and highly compensated employee
of the Employer shall be eligible to participate in the Plan for any Plan Year
if such employee’s projected annual base compensation plus target incentive
compensation for such Plan Year exceeds the limitation on compensation under
Section 401(a)(17) of the Code for the Plan Year.
SECTION 4. ELECTION TO DEFER COMPENSATION
A Participant may elect, by filing an election with the Administrator (pursuant
to Section 5) on or prior to December 31 of the preceding Plan Year (or such
earlier date as specified by the Administrator), to direct the Employer to
reduce his or her Compensation for a Plan Year by an amount equal to the
difference between (i) a specified percentage, in 1% increments, with a maximum
of 15%, of his or her Compensation for the Plan Year, and (ii) the maximum
elective deferrals under Section 4.1 of the Retirement Plan actually permitted
to be contributed for him or her to the Retirement Plan for such Plan Year by
reason of the application of the limitations under Sections 402(g), 401(a)(17)
and 401(k)(3) of the Code. Any election so made shall be binding for any
following Plan Year, unless revised on or before December 31 of the preceding
Plan Year (or such other earlier date specified by the Administrator). Provided,
however, that with respect to the first taxable year in which a person becomes a
Participant, such Participant may, within 30 days of becoming a Participant,
make an election to defer Compensation earned subsequent to the date of the
election.
SECTION 5. MANNER OF ELECTION
Any election made by a Participant pursuant to this Plan shall be made in
writing by executing such form(s) as the Administrator shall from time to time
prescribe or through any other method designated by the Administrator.

2



--------------------------------------------------------------------------------



 



SECTION 6. ACCOUNTS
PolyOne Corporation shall establish and maintain on its books with respect to
each Participant two accounts: (a) the “Grandfathered Account” for amounts that
are “deferred” (as such term is defined for purposes of Section 409A of the
Code) as of December 31, 2004 (and earnings thereon) and (b) the “Post-2004
Account” for amounts that are deferred after December 31, 2004 (and earnings
thereon). Each such Account shall be further sub-divided into sub-accounts which
shall record (1) any Compensation deferred by the Participant under the Plan
pursuant to the Participant’s election, (2) any Employer contributions made on
behalf of the Participant pursuant to Section 7 and Section 8 below, and (3) the
allocation of any hypothetical investment experience.
SECTION 7. EMPLOYER MATCHING CONTRIBUTIONS
As of each payroll period, the Employer shall allocate Employer Matching
Contributions to the account of each Participant who has a valid election to
defer Compensation in effect for such payroll period. The amount of Employer
Matching Contributions allocated to the account of each Participant shall be
determined in accordance with Section 4.2(a) of the Retirement Plan.
SECTION 8. EMPLOYER CONTRIBUTIONS
As of each payroll period, the Employer shall allocate to the account of each
Participant an amount equal to the difference between, (a) effective prior to
January 1, 2004, (i) the retirement contributions that would otherwise be
contributed on behalf of the Participant under Section 4.2(b) of the Retirement
Plan if the provisions of the Retirement Plan were administered without regard
to the limitations imposed by Sections 401(a)(17) and 415 of the Code and
(ii) the retirement contributions made on his or her behalf under the Retirement
Plan for such payroll period and (b) effective on and after January 1, 2004,
(i) the retirement and transition contributions that would otherwise be
contributed on behalf of the Participant under Sections 4.2(b) and 4.2(c) of the
Retirement Plan if the provisions of the Retirement Plan were administered
without regard to the limitations imposed by Sections 401(a)(17) and 415 of the
Code and (ii) the retirement and transition contributions made on his or her
behalf under the Retirement Plan for such payroll period.
SECTION 9. CREDITS AND ADJUSTMENTS TO ACCOUNTS
Each Participant’s account shall be credited with any amounts deferred under the
Plan and any Employer contributions made on behalf of the Participant. Each
Participant’s account shall be reduced by the amount of any distributions to the
Participant from the Plan. Pursuant to procedures established by the
Administrator, each Participant’s account shall be adjusted as of each business
day the New York Stock Exchange is open to reflect the earnings or losses of any
hypothetical investment media as may be designated by the Administrator pursuant
to Section 10 below.

3



--------------------------------------------------------------------------------



 



SECTION 10. INVESTMENT OF ACCOUNTS
For purposes of determining the amount of earnings and appreciation and losses
and depreciation to be credited to a Participant’s account, such account shall
be deemed invested in the investment options (designated by the Administrator as
available under the Plan; provided that in no event shall the Administrator
designate PolyOne Corporation common stock as an investment option under the
Plan) as the Participant may elect, from time to time, in accordance with such
rules and procedures as the Administrator may establish. However, no provision
of the Plan shall require the Employer to actually invest any amounts in any
fund or in any other investment vehicle.
SECTION 11. VESTING
A Participant shall be 100% vested in that portion of his or her account which
is attributable to elective deferrals made under Section 5, employer matching
contributions made under Section 7 and the employer contributions made under
Section 8 that correspond to transition contributions under Section 4.2(c) of
the Retirement Plan. That portion of a Participant’s account attributable to
employer contributions under Section 8 of the Plan that correspond to retirement
contributions under Section 4.2(b) of the Retirement Plan shall vest in
accordance with the following schedule:

          Years of Service   Vested Percentage
Less than 3 years
    0 %
3 years and thereafter
    100 %

Notwithstanding the foregoing, for purposes of any Participant who was a
Participant in the M.A. Hanna Company Capital Accumulation Plan and/or the M.A.
Hanna Company 401(k) and Retirement Plan as of May 31, 2003, such Participant
shall have a vested right to a portion of the Participant’s account derived from
any employer contributions under Section 8 of the Plan that correspond to
retirement contributions under Section 4.2(b) of the Retirement Plan as follows:

          Years of Service   Vested Percentage
Less than 1 year
    0 %
1, but less than 2
    20 %
2, but less than 3
    40 %
3 or more
    100 %

For purposes of this Section 11, a Participant will be credited with the same
number of Years of Service under the Plan as he or she is credited with under
the Retirement Plan.
SECTION 12. TIME AND MANNER OF DISTRIBUTION
12.1(a) Payment of Grandfathered Account.
(1) A Participant’s Grandfathered Account shall commence to be paid to such
Participant within thirty days of the date of the Participant’s termination of
employment with the Employer or any affiliate

4



--------------------------------------------------------------------------------



 



(within the meaning of Sections 414(b), (c) and (m) of the Code) in the form of
payment selected by the Participant on an election form approved by and received
by the Administrator or its designee.
(2) The following are the available choices for the form of payment of a
Participant’s Grandfathered Account:

  (A)   A single lump sum in cash; or     (B)   Substantially equal annual cash
installments over a period not exceeding 10 years.

This Section 12.1 and all other provisions of this Plan notwithstanding, if a
Participant fails to elect a form of payment before payment is to commence
pursuant to Section 12.1(a), the Participant’s Grandfathered Account shall be
paid in the form of a single lump sum payment in cash. In addition, the Board,
in its sole and absolute discretion, may direct that payment of any or all of a
Participant’s Grandfathered Account be accelerated and paid prior to the time
the Grandfathered Account would otherwise be payable in accordance with the
Participant’s election, and in that event the Administrator shall make payment
to the Participant at the time and in the manner directed by the Board. In no
event, however, shall the Employer, the Administrator or any other person or
party have the power to delay payment of the account beyond the time elected by
the Participant.
12.1(b) Payment of Post-2004 Account
(1) A Participant’s vested Post-2004 Account shall commence to be paid to such
Participant within thirty days of the date of the Participant’s Termination Date
in the form of payment selected by the Participant on an election form approved
by and received by the Administrator or its designee, provided that the
Participant shall not have the right to designate the taxable year of payment.
Notwithstanding the foregoing, the vested Post-2004 Account of a Specified
Employee shall commence to be distributed on the first day of the seventh month
after the date of such Specified Employee’s Termination Date (or, if earlier,
his or her date of death). For purposes of the Plan, the term “Specified
Employee” shall mean a specified employee as determined by the Employer in its
Specified Employee Designation Procedure.
(2) The following are the available choices for the form of payment of a
Participant’s vested Post-2004 Account:

  (A)   A single lump sum in cash; or     (B)   Substantially equal annual cash
installments over a period not exceeding 10 years.

The Participant shall elect, on the election form described in Section 5, the
form in which his or her Post-2004 Account shall be paid. Such election, once
made, shall be binding with respect to his or her entire Post-2004 Account,
unless changed pursuant to the following paragraph. Each installment payment
shall be considered a separate payment and not one of a series of payments for
purposes of Section 409A of the Code.
A Participant may change the form of payment elected by a subsequent election
form approved by and received by the Administrator or its designee; provided,
that unless otherwise permitted in accordance with Section 409A of the Code, the
election to change may not take effect until at least 12 months after the date
the election to change is made and the first payment under such election will be
made no less

5



--------------------------------------------------------------------------------



 



than 5 years from the original date on which payment of the amount credited to
the Participant’s vested account is to commence.
12.2 Death Before Payments Commence or are Completed. If a Participant dies
while employed by the Employer or while receiving installment payments, the
value of his or her vested account shall be paid to the Participant’s
Beneficiary in a single lump sum cash payment, within 90 days after the
Participant’s death, provided that the Participant’s Beneficiary shall not have
the right to designate the taxable year of payment.
12.3 Change of Control Provisions. In the event of a “Change of Control” of the
Employer, (a) the Participant’s Grandfathered Account shall be paid, as soon as
reasonably practicable, to the Participant in a lump sum cash payment, unless
the Administrator otherwise determines and (b) the Participant’s Post-2004
Account shall be paid, as soon as reasonably practicable, to the Participant in
a lump sum cash payment. To the extent the Participant has a right to receive a
lump sum cash payment, the payment is subject to Section 409A of the Code, and
the event triggering the right to payment does not constitute a permitted
distribution event under Section 409A(a)(2) of the Code, then notwithstanding
anything to the contrary in this Plan, the payment of the lump sum cash payment
will be made, to the extent necessary to comply with Section 409A of the Code,
to the Participant on the earlier of (i) the Participant’s Termination Date;
provided, however, that if the Participant is a Specified Employee on the
Termination Date, the Participant’s date of payment of the lump sum cash payment
shall be the first day of the seventh month after the Participant’s Termination
Date; (ii) the date distribution would otherwise occur under this Plan, or
(iii) the Participant’s death
For purposes of this Section 12.3, “Change of Control” means any of the
following:
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of
PolyOne Corporation where such acquisition causes such Person to own 25% or more
of the combined voting power of the then outstanding voting securities of
PolyOne Corporation entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (a) the following acquisitions shall not be deemed to result
in a Change of Control: (i) any acquisition directly from PolyOne Corporation
that is approved by the Incumbent Board (as defined in subsection (b), below),
(ii) any acquisition by PolyOne Corporation, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained PolyOne
Corporation or any corporation controlled by PolyOne Corporation or (iv) any
acquisition by any Person pursuant to a transaction that complies with clauses
(i), (ii) and (iii) of subsection (c) below; provided, further, that if any
Person’s beneficial ownership of the Outstanding Company Voting Securities
reaches or exceeds 25% as a result of a transaction described in clause (i) or
(ii) above, and such Person subsequently acquires beneficial ownership of
additional voting securities of PolyOne Corporation, such subsequent acquisition
shall be treated as an acquisition that causes such Person to own 25% or more of
the Outstanding Company Voting Securities; and provided, further, that if at
least a majority of the members of the Incumbent Board determines in good faith
that a Person has acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 25% or more of the Outstanding
Company Voting Securities inadvertently, and such Person divests as promptly as
practicable a sufficient number of shares so that such Person beneficially owns
(within the meanings of Rule 13d-3 promulgated under the Exchange Act) less than
25% of the Outstanding Company Voting Securities, then no Change of Control
shall have occurred as a result of such Person’s acquisition; or

6



--------------------------------------------------------------------------------



 



(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board” (as modified by this clause (b)) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by PolyOne Corporation’s shareholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (either by
a specific vote or by approval of the proxy statement of PolyOne Corporation in
which such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
(c) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of PolyOne
Corporation or the acquisition of assets of another corporation, or other
transaction (“Business Combination”) excluding, however, such a Business
Combination pursuant to which (i) the individuals and entities who were the
beneficial owners of the Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns PolyOne Corporation or all or
substantially all of PolyOne Corporation’s assets either directly or through one
or more subsidiaries) (ii) no Person (excluding any employee benefit plan (or
related trust) of PolyOne Corporation, PolyOne Corporation or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 25% or more of the combined voting power of the then outstanding
securities entitled to vote generally in the election of directors of the entity
resulting from such Business Combination and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or
(d) approval by the shareholders of PolyOne Corporation of a complete
liquidation or dissolution of PolyOne Corporation except pursuant to a Business
Combination that complies with clauses (i), (ii) and (iii) of subsection (c),
above.
SECTION 13. BENEFICIARY DESIGNATION
A Participant may designate the person or persons to whom the Participant’s
account under the Plan shall be paid in the event of the Participant’s death. If
no Beneficiary is designated, or no designated Beneficiary survives the
Participant, payment shall be made in a single lump-sum to the Participant’s
estate.

7



--------------------------------------------------------------------------------



 



SECTION 14. PLAN ADMINISTRATION
14.1 Administration. The Plan shall be administered by the Administrator.
The Administrator is authorized to make findings (including factual findings)
with respect to any issue arising under the Plan, interpret and construe any
provision of the Plan, to determine eligibility and benefits under the Plan, to
prescribe, amend and rescind rules and regulations relating to the Plan, to
adopt such forms as it may deem appropriate for the administration of the Plan,
to provide for conditions and assurances deemed necessary or advisable to
protect the interests of the Employer and to make all other determinations
necessary or advisable for the administration of the Plan, but only to the
extent not contrary to the express provisions of the Plan. The Administrator
shall be responsible for the day-to-day administration of the Plan.
Determinations, interpretations or other actions made or taken by the
Administrator under the Plan shall be final and binding for all purposes and
upon all persons.
14.2 Review Procedure. The purpose of the review procedure set forth in this
Section 14.2 is to provide a procedure by which a Participant or Beneficiary
(the “claimant”) under the Plan, or the duly authorized representative of any
such Participant or Beneficiary, may have a reasonable opportunity to appeal a
denied claim to the Administrator for a full and fair review.
If a claim for benefits is denied in whole or in part, the Administrator shall
notify the claimant within ninety (90) days after receipt of the claim (or
within one hundred eighty (180) days if special circumstances require an
extension of time for processing the claim, and provided written notice
indicating the special circumstances and the date by which a final decision is
expected to be rendered is given to the claimant within the initial ninety
(90) day period).
The notice of the denial of the claim shall be written in a manner calculated to
be understood by the claimant and shall set forth the following:

(i)   the specific reason or reasons for the denial of the claim;   (ii)   the
specific references to the pertinent Plan provisions on which the denial is
based;   (iii)   a description of any additional material or information
necessary to perfect the claim, and an explanation of why such material or
information is necessary;   (iv)   a statement that any appeal of the denial
must be made by giving to the Administrator, within sixty (60) days after
receipt of the denial of the claim, written notice of such appeal, such notice
to include a full description of the pertinent issues and basis of the claim;  
(v)   a description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following a denial of a claim
on review; and   (vi)   if an internal rule, guideline, protocol, or other
similar criterion was relied upon in making the adverse determination, either
the specific rule, guideline, protocol, or other similar criterion, or a
statement that such a rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination and that a copy of such rule,
guideline, protocol, or other criterion will be provided free of charge to the
claimant upon request.

8



--------------------------------------------------------------------------------



 



Upon denial of a claim in whole or in part, the claimant (or his or her duly
authorized representative) shall have the right to submit a written request to
the Administrator for a full and fair review of the denied claim, to be
permitted, upon request and free of charge, to review and receive copies of
documents, records and other information pertinent to the denial, and to submit
issues and comments in writing, documents, records, and other information
relating to the claim for benefits. Any appeal of the denial must be given to
the Administrator within the period of time prescribed above. The full and fair
review shall take into account all comments, documents, records and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination, and provide a review that does not afford deference to the
initial benefit determination. If the claimant (or the claimant’s duly
authorized representative) fails to appeal the denial to the Administrator
within the prescribed time, the Administrator’s adverse determination shall be
final, binding and conclusive, to the extent permitted by law.
The Administrator may hold a hearing or otherwise ascertain such facts as it
deems necessary and shall render a decision which shall be binding upon both
parties, to the extent permitted by law. The Administrator shall advise the
claimant of the results of the review within sixty (60) days after receipt of
the written request for the review, unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered as
soon as possible but not later than one hundred twenty (120) days after receipt
of the request for review. If such extension of time is required, written notice
of the extension shall be furnished to the claimant prior to the commencement of
the extension that indicates the special circumstances requiring the extension
of time and the date by which the Plan expects to render the determination on
review. In the event that a period of time is extended as permitted pursuant to
this paragraph due to a claimant’s failure to submit information necessary to
decide a claim, the period for making the benefit determination on review shall
be tolled from the date on which the notification of the extension is sent to
the claimant until the date on which the claimant responds to the request for
additional information. The decision of the review shall be written in a manner
calculated to be understood by the claimant and shall include:

(i)   specific reasons for the decision;   (ii)   specific references to the
pertinent Plan provisions on which the decision is based;   (iii)   a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits;   (iv)   a statement
of the claimant’s right to bring an action under Section 502(a) of ERISA
following a denial of a claim on review; and   (v)   if an internal rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination, either the specific rule, guideline, protocol, or other
similar criterion, or a statement that such rule, guideline, protocol, or other
similar criterion was relied upon in making the adverse determination and that a
copy of the rule, guideline, protocol, or other similar criterion will be
provided free of charge to the claimant upon request.

The decision of the Administrator shall be final, binding and conclusive to the
extent permitted by law.

9



--------------------------------------------------------------------------------



 



SECTION 15. FUNDING
15.1 Plan Unfunded. The Plan is unfunded for tax purposes and for purposes of
Title I of ERISA. Accordingly, the obligation of the Employer to make payments
under the Plan constitutes solely an unsecured (but legally enforceable) promise
of the Employer to make such payments, and no person, including any Participant
or Beneficiary, shall have any lien, prior claim or other security interest in
any property of the Employer as a result of this Plan. Any amounts payable under
the Plan shall be paid out of the general assets of the Employer and each
Participant and Beneficiary shall be deemed to be a general unsecured creditor
of the Employer.
15.2 Rabbi Trust. The Employer may create a grantor trust to pay its obligations
hereunder (a so-called rabbi trust), the assets of which shall be treated, for
all purposes, as the assets of the Employer. In the event the trustee of such
trust is unable or unwilling to make payments directly to Participants and
Beneficiaries and such trustee remits payments to the Employer for delivery to
Participants and Beneficiaries, the Employer shall promptly remit such amount,
less applicable income and other taxes required to be withheld, to the
Participant or Beneficiary.
SECTION 16. AMENDMENT AND TERMINATION
The Board may, in its sole discretion, amend, suspend or terminate, in whole or
in part, the Plan, except that no amendment, suspension, or termination shall
retroactively impair or otherwise adversely affect the rights of any
Participant, Beneficiary, or other person to benefits under the Plan which have
accrued prior to the date of such action, as determined by the Administrator in
its sole discretion. Any termination of this Plan will be made only to the
extent and in the circumstances described in Treas. Reg. §1.409A-3(j)(4)(ix), or
any successor provision.
The Administrator may adopt any amendment or take any other action which may be
necessary or appropriate to facilitate the administration, management, and
interpretation of the Plan or to conform the Plan thereto.
SECTION 17. NO ASSIGNMENT
A Participant’s right to the amount credited to his or her account under the
Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors of the Participant or the Participant’s Beneficiary.
SECTION 18. SUCCESSORS AND ASSIGNS
The provisions of this Plan shall be binding upon and inure to the benefit of
the Employer, its successors and assigns, and the Participants, Beneficiaries,
heirs, legal representatives and assigns.

10



--------------------------------------------------------------------------------



 



SECTION 19. NO CONTRACT OF EMPLOYMENT
Nothing contained herein shall be construed as a contract of employment between
a Participant and the Employer, or as a right of the Participant to continue in
employment with the Employer, or as a limitation of the right of the Employer to
discharge the Participant at any time, with or without cause.
SECTION 20. GOVERNING LAW
This Plan shall be subject to and construed in accordance with the provisions of
ERISA, where applicable, and otherwise by the laws of the State of Ohio.
SECTION 21. SECTION 409A OF THE CODE
It is intended that the Plan (including all amendments thereto) comply with the
provisions of Section 409A of the Code, so as to prevent the inclusion in gross
income of any amount credited to a Participant’s account hereunder in a taxable
year that is prior to the taxable year or years in which such amount would
otherwise be actually distributed or made available to the Participant. It is
intended that the Plan shall be administered in a manner that will comply with
Section 409A of the Code. Any reference in this Plan to Section 409A of the Code
will also include any regulations or any other formal guidance, promulgated with
respect to such Section 409A by the U.S. Department of Treasury or the Internal
Revenue Service.
 
IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Plan to be executed as of the 18th day of February, 2008.

            POLYONE CORPORATION
      By:   /s/ Kenneth M. Smith         Authorized Officer             

11